EXHIBIT 10.73

 

WARRANT AGREEMENT

 

This WARRANT AGREEMENT (including all Exhibits hereto, this “Agreement”) is
dated as of November 7, 2012 between Clean Energy Fuels Corp., a Delaware
corporation (the “Issuer”) and GE Energy Financial Services, Inc., a Delaware
corporation (together with its successors and permitted assigns “GE”).

 

RECITALS

 

WHEREAS, Issuer indirectly owns all of the issued and outstanding equity
interests in Clean Energy Tranche A LNG Plant, LLC and Clean Energy Tranche B
LNG Plant, LLC (the “Borrowers”);

 

WHEREAS, in order to induce GE to provide the credit facilities to the Borrowers
pursuant to the Credit Agreement dated as of November 7, 2012 by and among the
Borrowers, Clean Energy LNG Holdings, LLC (“Holdings”), GE and the other parties
thereto (the “Credit Agreement”), Issuer has agreed to issue the Warrants (as
defined herein) and provide certain other rights to GE as set forth herein; and

 

WHEREAS, this Agreement is being executed and delivered in connection with the
closing under the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
agreements among the parties, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:

 

1.             DEFINITIONS.

 

1.1          Certain Defined Terms. As used in this Agreement, the following
terms have the respective meanings set forth below.

 

“Additional Shares” means all Shares issued by the Issuer after the Closing
Date, other than Permitted Shares.

 

“Affiliate” means, in relation to any Person, any other Person that directly or
indirectly Controls, is Controlled by or is under common Control with such
Person. For purposes of this definition, “Control” means the ability to direct
or cause the direction of the management or policies of another Person, whether
by means of the ownership of stock or other securities with the right to vote,
by contract or otherwise.

 

“Board” means the Board of Directors of the Issuer.

 

“Borrower” has the meaning set forth in the recitals of this Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday or other day when
commercial banks are required or permitted by law to be closed in New York, New
York.

 

“Closing” has the meaning set forth in Section 2.2.

 

1

--------------------------------------------------------------------------------


 

 “Closing Date” means the date of the Closing.

 

“Common Stock” means the common stock of the Issuer, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

 

“Convertible Securities” means any security convertible or exchangeable into
Shares.

 

“Current Market Price” means, in respect of any Shares on any date herein
specified, the average of the daily market prices for the ten (10) consecutive
Business Days before such date.  The daily market price for each such Business
Day shall be (i) the last sale price on such date on the Trading Exchange on
which the Shares are then listed or admitted to trading, (ii) if no sale takes
place on such day on any Trading Exchange, the average of the last reported
closing bid and asked prices on such day as officially quoted on any Trading
Exchange or (iii) if the Shares are not then listed or admitted to trading on
any Trading Exchange, the average of the last reported closing bid and asked
prices on such day in the over-the-counter market, as furnished by the National
Association of Securities Dealers Automatic Quotation System or the National
Quotation Bureau, Inc.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“GE” has the meaning set forth in the introductory paragraph of this Agreement.

 

“Holder” means any Person in whose name any Warrant is registered on the books
of the Issuer maintained for such purpose and its successors and assigns.

 

“Holdings” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Issuer” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Majority Holders” means the holders of Warrants exercisable for a majority of
the aggregate number of Shares then purchasable upon exercise of all Warrants,
whether or not then exercisable.

 

“Material Adverse Effect” means a material adverse effect on or material adverse
developments with respect to the business operations, properties, assets,
condition (financial or otherwise) or prospects of the Issuer.

 

“NASD” means the National Association of Securities Dealers, Inc., or any
successor corporation thereto.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Option” means rights, options or warrants to subscribe for, purchase or
otherwise acquire Shares, Convertible Securities or other equity interests in
the Issuer.

 

“Permitted Shares” means (i) Warrant Shares and (ii) Shares issued or issuable
on conversion or exercise of Convertible Securities or Options outstanding on
the date hereof.

 

2

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, general partnership, limited
partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Registration Rights Agreement” means the registration rights agreement in the
form attached hereto as Exhibit B.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Documents” means all reports, schedules, forms, statements and other
documents required to be filed by the Issuer with the SEC pursuant to the
reporting requirements of the Securities Act or the Exchange Act and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Shares” means shares of Common Stock of the Issuer.

 

“Subsidiary” means any corporation, association, trust, limited liability
company, partnership, joint venture or other business association or entity (i)
at least 50% of the outstanding voting securities of which are at the time owned
or controlled, directly or indirectly, by the Issuer; or (ii) with respect to
which the Issuer possesses, directly or indirectly, the power to direct or cause
the direction of the affairs or management of such Person.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market or the New York Stock Exchange.

 

“Transfer” means any disposition of any Warrant or Warrant Shares or of any
interest in either thereof, which would constitute a sale thereof within the
meaning of the Securities Act.

 

“Warrant Documents” means this Agreement, the Warrants, the Registration Rights
Agreement and all other documents and instruments delivered hereunder or
thereunder.

 

“Warrant Shares” means the Shares issuable or issued under the Warrants upon the
exercise thereof.

 

“Warrants” means the warrant in the form attached hereto as Exhibit A,
exercisable for an aggregate of up to 5,000,000 Shares, and all warrants issued
upon permitted Transfer, division or combination of, or in substitution for, any
thereof; provided that all Warrants shall at all times be identical as to terms
and conditions, except as to the number of Shares for which they may be
exercised.

 

1.2          Rules of Construction.

 

(a)           Unless the context requires otherwise, any reference in this
Agreement to any Warrant Document means such Warrant Document, respectively, and
all schedules, exhibits and attachments thereto, as amended, supplemented or
otherwise modified and in effect from time to time.  Unless otherwise stated,
any reference in this Agreement to any Person shall include its permitted
successors and assigns.

 

3

--------------------------------------------------------------------------------


 

(b)           Defined terms in this Agreement shall include in the singular
number the plural and in the plural number the singular.

 

(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall, unless otherwise expressly specified,
refer to this Agreement as a whole and not to any particular provision of this
Agreement and all references to Sections, subsections, Exhibits and Schedules
shall be references to Sections, subsections, Exhibits and Schedules of this
Agreement unless otherwise expressly specified.

 

(d)           Unless otherwise expressly specified, any agreement, contract, or
document defined or referred to herein means such agreement, contract or
document in the form (including all amendments relating thereto) delivered to GE
on the Closing Date as the same may thereafter be amended, restated,
supplemented, or otherwise modified from time to time in accordance with the
terms of this Agreement.

 

(e)           The words “include,” “includes” and “including” are not limiting
and shall mean “including, without limitation”.

 

2.             WARRANTS; CLOSING; DELIVERIES.

 

2.1          Warrants.  The Issuer shall issue a Warrant to GE upon execution
and delivery of the Credit Agreement. As of the Closing, GE shall have been
granted a Warrant to purchase 5,000,000 Shares (subject to adjustment as
provided therein) for $0.01 per Share in the form attached hereto as Exhibit A. 
Such Warrant shall be validly issued and fully paid on the Closing Date.

 

2.2          Closing.  The issuance of the Warrant contemplated hereby shall be
held or take place concurrently with and at the same location as the closing of
the Credit Agreement. Such closing is hereinafter referred to as the “Closing.”

 

2.3          Deliveries at Closing. Subject to the terms of this Agreement, at
the Closing:

 

(a)           The Issuer shall duly execute and deliver to GE a Warrant in the
form attached hereto as Exhibit A; and

 

(b)           The Issuer and GE shall duly execute and deliver counterparts to
the Registration Rights Agreement in the form attached hereto as Exhibit B.

 

3.             REPRESENTATIONS AND WARRANTIES OF THE ISSUER.

 

In order to induce GE to enter into this Agreement, the Issuer hereby represents
and warrants to GE that:

 

3.1          Organization and Qualification.  The Issuer is an entity duly
incorporated and validly existing in good standing under the laws of the
jurisdiction in which it is incorporated and

 

4

--------------------------------------------------------------------------------


 

has the requisite power and authority to own its properties and to carry on its
business as now being conducted.  The Issuer is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect.

 

3.2          Authorization; Enforcement; Validity.  The Issuer has the requisite
corporate power and authority to enter into and perform its obligations under
the Warrant Documents and to issue the Warrant Shares in accordance with the
terms of the Warrant Documents.  The execution and delivery of the Warrant
Documents by the Issuer and the consummation by the Issuer of the transactions
contemplated by the Warrant Documents have been duly authorized by all required
corporate action, and no further filing, consent or authorization is required by
the Issuer, the Board or the Issuer’s stockholders.  The Warrant Documents have
been duly executed and delivered by the Issuer, and constitute the legal, valid
and binding obligations of the Issuer, enforceable against the Issuer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

3.3          Issuance of Securities; No Registration Required.  The Warrant
Shares have been duly reserved for issuance, are duly authorized and, upon
issuance in accordance with the terms hereof, will be validly issued and free
from all preemptive or similar rights, taxes, liens and charges with respect to
the issue thereof and will be fully paid and nonassessable with the holders
being entitled to all rights accorded to a holder of Common Stock.  Assuming the
accuracy of each of the representations and warranties of GE set forth in
Section  4, the offer and issuance by the Issuer of the Warrants and the Warrant
Shares are exempt from registration under the Securities Act and will be issued
in compliance with all applicable federal and state securities laws subject to
any filings which may be required to be made by the Issuer with the SEC, state
securities administrators or NASDAQ, subsequent to Closing.

 

3.4          No Conflicts.  The execution, delivery and performance of the
Warrant Documents by the Issuer and the consummation by the Issuer of the
transactions contemplated hereby and thereby will not (a) result in a violation
of any certificate of incorporation, certificate of formation, certificate of
designations or other constituent documents of the Issuer, any capital stock of
the Issuer or bylaws of the Issuer; (b) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Issuer is a
party; or (c) result in a violation of any applicable law, rule, regulation,
order, judgment or decree, including without limitation, federal and state
securities laws and regulations and the rules and regulations of NASDAQ or any
other national securities exchange applicable to the Issuer or by which any
property or asset of the Issuer is bound or affected, except in the cases of
clauses (b) and (c) such as would not reasonably be expected to have a Material
Adverse Effect.

 

3.5          Consents.  Assuming the accuracy of the representations and
warranties of GE set forth in Section  4, the Issuer is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court, governmental agency or any regulatory or self-

 

5

--------------------------------------------------------------------------------


 

regulatory agency or any other Person in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Warrant Documents,
in each case in accordance with the terms thereof, other than (a) any consent,
authorization or order that has been obtained as of the date hereof; (b) any
filing or registration that has been made as of the date hereof; or (c) any
filings which may be required to be made by the Issuer with the SEC, state
securities administrators or NASDAQ, subsequent to the Closing.  The Issuer is
not in violation of the listing requirements of NASDAQ.

 

3.6          No General Solicitation.  Neither the Issuer nor, to the Issuer’s
knowledge, any Person acting on its behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Warrants and the Warrant Shares.  The
Issuer will be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for Persons engaged
by GE) relating to or arising out of the transactions contemplated hereby.

 

3.7          No Integrated Offering.  None of the Issuer, or any Person acting
on its behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of the issuance of the Warrants and the Warrant
Shares under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Warrants and the Warrant
Shares to require approval of stockholders of the Issuer for purposes of any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of NASDAQ.

 

3.8          SEC Documents; Financial Statements.  During the two (2) years
prior to the date hereof, the Issuer has timely filed all SEC Documents.  As of
their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC (solely to the extent any information contained in such
SEC Documents has not been amended, modified, supplemented, corrected, rescinded
or otherwise withdrawn in subsequent material filed by the Issuer with the SEC),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective filing dates, the financial statements of
the Issuer included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (a) as may be
otherwise indicated in such financial statements or the notes thereto; or (b) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Issuer as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments and to the extent that such unaudited statements exclude
footnotes).  To the Issuer’s knowledge, no other information provided by the
Issuer to GE in connection with the transactions contemplated by the Warrant
Documents which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they are or were made not misleading; provided,

 

6

--------------------------------------------------------------------------------


 

however, the Issuer makes no representations or warranties regarding any
projections, forecasts or other forward looking statements.  KPMG LLP, which has
reported on the consolidated financial statements and schedules contained in the
SEC Documents, are registered independent public accountants as required by the
Securities Act and the rules and regulations promulgated thereunder and by the
rules of the Public Accounting Oversight Board.

 

3.9          Absence of Certain Changes.  Since December 31, 2011, other than as
disclosed in the SEC Documents, (a) there has been no Material Adverse Effect;
(b) the Issuer has not paid or declared any dividends or other distributions
with respect to its capital stock; and (c) there has not been any change in the
capital stock of the Issuer other than grants, exercises, terminations, or
forfeitures of securities under the Issuer’s equity or compensation plans.

 

3.10        Foreign Corrupt Practices.  Neither the Issuer nor, to the Issuer’s
knowledge, any director, officer, agent, employee or other Person acting on
behalf of the Issuer has, in the course of its actions for, or on behalf of, the
Issuer: (a) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (b)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (c) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (d) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

3.11        OFAC.  Neither the Issuer nor, to the Issuer’s knowledge, any
director, officer, agent, employee, Affiliate or Person acting on behalf of the
Issuer is currently subject to any U.S. sanctions administered by OFAC; and the
Issuer will not directly or indirectly use the proceeds of this offering, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person or entity, for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

 

3.12        Equity Capitalization.  As of September 30, 2012, the authorized
capital stock of the Issuer consisted of 149,000,000 shares of Common Stock and
1,000,000 shares of preferred stock.  As of September 30, 2012, (a) 87,232,094
shares of Common Stock were issued and outstanding; and (b) 14,144,330 shares of
Common Stock were reserved for issuance pursuant to outstanding Options or
Convertible Securities (including 12,013,648 shares of Common Stock reserved for
future grant under equity incentive plans).  As of September 30, 2012, zero
shares of preferred stock were issued and outstanding.  All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and nonassessable.  Except as set forth above in this Section 3.12, or as
disclosed in the SEC Documents:

 

(a)           none of the Issuer’s capital stock is subject to preemptive rights
or any other similar rights or any liens or encumbrances suffered or permitted
by the Issuer;

 

(b)           there are no outstanding Options, Convertible Securities, rights
to subscribe to, calls or commitments of any character whatsoever relating to
any capital stock of the Issuer, or contracts, commitments, understandings or
arrangements by which the Issuer is or may become bound to issue additional
capital stock of the Issuer;

 

7

--------------------------------------------------------------------------------


 

(c)           there are no agreements or arrangements under which the Issuer is
obligated to register the sale of any of their securities under the Securities
Act;

 

(d)           there are no outstanding securities or instruments of the Issuer
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Issuer is or may become
bound to redeem a security of the Issuer;

 

(e)           there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Warrants; and

 

(f)            the Issuer does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.  The
Issuer has furnished or made available to GE upon GE’s request, true, correct
and complete copies of the certificate of incorporation and bylaws of the Issuer
and the terms of all Options and Convertible Securities and the material rights
of the holders thereof in respect thereto.

 

3.13        Absence of Litigation.  Except as disclosed in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by
NASDAQ, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Issuer, threatened against or
affecting the Issuer that would reasonably be expected to have a Material
Adverse Effect.

 

3.14        Internal Accounting and Disclosure Controls.  The Issuer maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (a) transactions are executed in accordance with management’s
general or specific authorizations; (b) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset and  liability
accountability; (c) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization; and (d)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference.  The Issuer maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the
Exchange Act) that are effective at the reasonable assurance level to ensure
that information required to be disclosed by the Issuer in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Issuer in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Issuer’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.

 

3.15        Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Issuer and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Issuer in
the SEC Documents or its financial statements and related footnotes according to
GAAP and is not so disclosed.

 

3.16        Investment Company Status.  The Issuer is not, and upon issuance of
the Warrants will not be, an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

 

8

--------------------------------------------------------------------------------


 

3.17        Form S-3 Eligibility.  The Issuer is eligible to register the
Warrant Shares for resale by the Holders using Form S-3 promulgated under the
Securities Act.

 

4.             REPRESENTATIONS AND WARRANTIES OF GE.

 

In order to induce the Issuer to issue the Warrants to GE, GE hereby represents
and warrants to the Issuer:

 

4.1          Organization and Standing.  GE is a corporation duly incorporated
or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation.

 

4.2          Authorization; Power. GE has all requisite legal power to execute,
deliver and perform this Agreement.  GE has taken all necessary action for the
authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated thereby.  This Agreement
constitutes a legal, valid and binding obligation of GE, which is enforceable
against GE in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

4.3          Investment Representations.  GE understands that the Warrants and
the Warrant Shares to be issued upon an exercise of each Warrant are restricted
securities which are not registered under the Securities Act.  GE also
understands that the Warrants are being offered and sold pursuant to an
exemption from registration contained in the Securities Act based in part upon
GE’s representations contained in this Agreement.  Without limiting the force
and effect of the representations and warranties of the Issuer, GE hereby
represents and warrants as follows:

 

(a)           GE is acquiring the Warrants for its own account for investment
purposes only, and does not intend to distribute the Warrants or Warrant
Shares.  GE has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Warrants or the Warrant Shares by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(a) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act (other than
pursuant to the Registration Rights Agreement).

 

(b)           GE represents that it: (i) is an accredited investor within the
meaning of Regulation D promulgated under the Securities Act; and (ii)
acknowledges and agrees that, to the extent it desires to resell the Warrants or
the Warrant Shares, it will solicit offers for the Warrants or the Warrant
Shares from, and will offer the Warrants or the Warrant Shares only (A) pursuant
to an exemption from registration under the Securities Act, or (B) pursuant to
an effective registration statement under the Securities Act.

 

(c)           GE has: (i) received and read all information that GE has
requested regarding the Issuer’s business, management and financial affairs
including the SEC Documents; (ii) had the opportunity to discuss such matters
with directors, officers and management of the Issuer; (iii) had the opportunity
to review the Issuer’s operations and facilities; and (iv) had the opportunity
to ask questions of and receive answers from the Issuer and its management
regarding the terms and conditions of this investment.

 

9

--------------------------------------------------------------------------------


 

5.             COVENANTS.

 

5.1          Listing.  The Issuer shall promptly secure the listing of all of
the Warrant Shares upon each national securities exchange and automated
quotation system, if any, upon which shares of Common Stock are then listed
(subject to official notice of issuance) and shall maintain, so long as any
other shares of Common Stock shall be so listed, such listing of all Warrant
Shares from time to time issuable under the terms of the Warrant Documents.  The
Issuer shall pay all fees and expenses in connection with satisfying its
obligations under this Section 5.1.

 

5.2          Certain Fees and Expenses.  The Issuer shall pay all transfer agent
fees, stamp or transfer taxes and other taxes (not including income or similar
taxes) and duties levied in connection with the sale and issuance of the Warrant
Shares.

 

5.3          Public Statements.  The Issuer and GE agree not to issue or cause
the publication of any press release or other announcement with respect to the
transactions contemplated by this Agreement without the prior consent of the
other party, which consent shall not be unreasonably withheld or delayed, unless
such party determines, after consultation with counsel, that it is required by
an applicable statute, ordinance, rule or regulation or by any listing agreement
with or the listing rules of a national securities exchange or trading market to
issue or cause the publication of any press release or other announcement with
respect to the transactions contemplated by this Agreement, in which event such
party shall endeavor, on a basis reasonable under the circumstances, to provide
a meaningful opportunity to the other parties to review and comment upon such
press release or other announcement and shall give due consideration to all
reasonable additions, deletions or changes suggested thereto.

 

5.4          Restrictions on Transfer of Warrant Shares.  Warrant Shares issued
upon exercise of a Warrant shall not be Transferred to any Person (other than an
Affiliate of the Transferor) for 32 days following such issuance.

 

5.5          Right of First Refusal on Sale of Borrower.

 

(a)           If the Issuer, Holdings or any Borrower receives a bona fide offer
from a third party (a “Third Party Offer”) to purchase all or part of Holdings
or the Borrowers, in one or more transactions or a series of transactions,
whether by merger, consolidation, combination, amalgamation, transfer, spinoff,
sale or other direct or indirect disposition of all or any part of the equity in
Holdings or the Borrowers or all or substantially all of the Borrowers’ assets
(the “Borrower Sale”), and the Issuer, Holdings or such Borrower, as applicable
(the “ROFR Seller”), desires, and is permitted, to effect such proposed sale,
the Issuer shall deliver or cause to be delivered to GE written notice of such
Third Party Offer (the “ROFR Notice” and the date it is delivered, the “ROFR
Notice Date”) to GE no less than 45 days prior to the date of the proposed
Borrower Sale. The ROFR Notice shall set forth the name of the Third Party
(including, if such information is not publicly available, information about the
identity of the Third Party), the assets or equity to be to be sold and the
price offered therefor (the “ROFR Offer Price”), all details of the payment
terms and all other terms and conditions of the proposed Borrower Sale.

 

10

--------------------------------------------------------------------------------


 

(b)           GE shall have the right to purchase all, but not less than all, of
the equity or assets proposed to be sold in the Borrower Sale. Within 30 days
after the ROFR Notice Date (such 30th day, the “ROFR Expiration Date”), GE may
deliver a written notice to the ROFR Seller and the Issuer of GE’s election to
purchase such equity or assets, which notice of election shall constitute an
irrevocable commitment to consummate such Borrower Sale.  The Issuer shall
thereafter set a reasonable place and time for the closing of the Borrower Sale,
which shall be not less than 60 days nor more than 180 days after the ROFR
Notice Date (subject to extension to the extent necessary to pursue any required
regulatory or shareholder approvals, including to allow for the expiration or
termination of all waiting periods under the HSR Act) unless otherwise agreed by
all of the parties to such transaction (such period, the “ROFR Closing Period”).

 

(c)           The purchase price and terms and conditions for the Borrower Sale
shall be the ROFR Offer Price and the terms and conditions set forth in the
applicable Third Party Offer; provided that the Issuer and the ROFR Seller shall
make, at a minimum, customary representations and warranties to GE concerning
(i) such ROFR Seller’s valid title to and ownership of equity or assets subject
to the Borrower Sale, free and clear of all liens, claims and encumbrances
(excluding those arising under applicable securities laws), (ii) such ROFR
Seller’s authority, power and right to enter into and consummate the Borrower
Sale, (iii) the absence of any violation, default or acceleration of any
agreement to which such ROFR Seller is subject or by which its assets are bound
as a result of the agreement to consummate or the consummation  the Borrower
Sale, and (iv) the absence of, or compliance with, any governmental or third
party consents, approvals, filings or notifications required to be obtained or
made by Issuer or such ROFR Seller in connection with Borrower Sale.  The ROFR
Seller also agrees to execute and deliver such instruments and documents and
take such actions, including obtaining all applicable approvals and consents and
making all applicable notifications and filings, as GE may reasonably request in
order to effectively implement the Borrower Sale hereunder.

 

(d)           Notwithstanding the foregoing, if GE (i) shall not have elected to
consummate the Borrower Sale on or prior to the ROFR Expiration Date or (ii)
fails to consummate the closing of the Borrower Sale within the ROFR Closing
Period and the ROFR Seller has fully complied with the provisions of this
Section 5.5, then GE shall not have the right to participate in the Borrower
Sale and the ROFR Seller may consummate such Borrower Sale within 120 days after
the expiration of the ROFR Closing Period, subject to the other applicable
provisions of this Agreement.  Any such Borrower Sale shall not be at less than
the price or upon terms and conditions materially more favorable, individually
or in the aggregate, to the third party purchaser than those specified in the
Third Party Offer.  If the Borrower Sale is not so consummated within such
120-day period, the ROFR Seller may not sell any of the equity or assets subject
to such Borrower Sale without again complying in full with the provisions of
this Section 5.5.

 

(e)           Notwithstanding the foregoing provisions of this Section 5.5, the
provisions of this Section 5.5 shall not apply to any Borrower Sale to which the
provisions of Section 5.6 below apply.

 

11

--------------------------------------------------------------------------------


 

(f)                                   This Section 5.5 shall expire upon the
first to occur of (i) the tenth (10th) anniversary of the first Initial Funding
Date under the Credit Agreement or (ii) full repayment of all outstanding
obligations of the Borrowers under the Credit Agreement.

 

5.6                               Co-investment in Borrower MLP.  From the
Closing until the seventh (7th) anniversary of the first Initial Funding Date
under the Credit Agreement, if the Issuer proposes to Transfer or contribute or
cause to be Transferred or contributed, directly or indirectly, the Issuer’s
equity interests in Holdings or the Borrowers or the Borrowers’ assets to, or
otherwise restructure or reorganize Holdings or the Borrowers as, an entity with
a view towards creating a master limited partnership or similar publicly traded
entity (an “MLP”), GE shall have the right to invest in (i) the general partner
or other sponsor entity of the MLP or (ii) in the securities in the MLP received
by such general partner or sponsor entity, in each case, on the same terms as
the Issuer (with (i) and (ii) collectively the “MLP Securities”) up to a maximum
of the greater of (a) 35% of such MLP Securities, or (b) the amount of MLP
Securities offered to any one third-party other than the Issuer or its
Affiliates.  In connection with any co-investment pursuant to this Section 5.6,
GE agrees to execute and deliver to the Issuer any documents reasonably
requested by the Issuer to be executed by GE, including, without limitation, a
membership interest purchase agreement and a limited liability company agreement
(or similar documents, as applicable).  Notwithstanding the foregoing, if GE
(i) shall not have elected to purchase MLP Securities within 30 days of its
receipt of notice (the “MLP Notice”) that the Issuer proposes to Transfer or
contribute or cause to be Transferred or contributed, directly or indirectly,
the Issuer’s equity interests in Holdings or the Borrowers or the Borrowers’
assets to, or otherwise restructure or reorganize Holdings or the Borrowers as,
an MLP or (ii) fails to consummate the closing of its purchase of MLP Securities
by the later of (a) 60 days from the date on which GE receives the MLP Notice or
(b) the date on which the Issuer completes the Transfer or contribution of the
Issuer’s equity interests in Holdings or the Borrowers or the Borrowers’ assets
to an MLP, then GE shall not have the right to purchase MLP Securities.

 

6.                                  MISCELLANEOUS.

 

(a)                                 Notices.  Any notices, consents, waivers or
other communications required or permitted to be given under the terms of this
Agreement must be in writing and shall be deemed to have been delivered:
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

 

if to the Company:

 

 

Clean Energy Fuels Corp.

 

3020 Old Ranch Parkway

 

Suite 400

 

Seal Beach, California 90740

 

Telephone:

(562) 493-7239

 

Facsimile:

(562) 493-4956

 

Attention:

J. Nathan Jensen

 

12

--------------------------------------------------------------------------------


 

with a copy (for informational purposes only) to:

 

 

Morrision & Foerster LLP

 

12531 High Bluff Drive

 

Suite 100

 

San Diego, California 92130

 

Telephone:

(858) 720-5198

 

Facsimile:

(858) 523-2810

 

Attention:

Steven G. Rowles

 

if to GE:

 

 

GE Energy Financial Services, Inc.

 

333 Clay Street, Suite 4550

 

Houston, Texas 77002

 

Telephone:

(713) 951-2339

 

Facsimile:

(713) 951-2319

 

Attention:

Brandy Copley

 

with a copy (for informational purposes only) to:

 

 

Vinson & Elkins LLP

 

666 Fifth Avenue, 26th Floor

 

New York, New York 10103

 

Telephone:

(212) 237-0132

 

Facsimile:

(917) 849-5350

 

Attention:

Robert Seber

 

6.1                               Severability.  If any one or more of the
provisions contained in any of the Warrant Documents is determined to be
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of such provision or provisions shall not
in any way be affected or impaired thereby in any other jurisdiction, nor shall
the validity, legality and enforceability of the remaining provisions contained
in the Warrant Documents in any way be affected or impaired thereby.

 

6.2                               Construction and Venue.  All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
Delaware.  Each party hereby irrevocably submits to the exclusive jurisdiction
of the Delaware Court of Chancery or, if no such state court has proper
jurisdiction, the United States District Court for the District of Delaware, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  EACH

 

13

--------------------------------------------------------------------------------


 

PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

6.3                               No Waiver.  No payment of proceeds under the
Warrant Documents shall constitute a waiver of any of the Issuer’s
representations, warranties, conditions or covenants under the Warrant
Documents.

 

6.4                               Entire Agreement.  This Agreement and the
other Warrant Documents supersede all other prior oral or written agreements
between GE, the Issuer, their Affiliates and Persons acting on their behalf with
respect to the matters discussed herein and therein and constitute the entire
understanding of the parties with respect to the matters covered herein or
therein, and except as specifically set forth herein or therein, neither the
Issuer nor GE makes any representation, warranty, covenant or undertaking with
respect to such matters.

 

6.5                               Headings.  The headings of this Agreement are
for convenience, are not part of and shall not affect the interpretation of this
Agreement.

 

6.6                               Counterparts.  This Agreement may be executed
in two or more counterparts, and it shall not be necessary that the signatures
of all parties hereto be contained on any one counterpart hereof.  The
counterpart shall be deemed an original, but all counterparts together shall
constitute one and the same instrument.  The parties agree that a telecopy,
facsimile or other electronic transmission of this Agreement signed by the
parties shall constitute an agreement in accordance with the terms hereof as if
all of the parties had executed an original of this Agreement.

 

6.7                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties and their successors and
permitted assigns.

 

6.8                               No Third Party Beneficiaries   This Agreement
is intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.

 

6.9                               Further Assurances.  Each party shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

6.10                        Amendments and Waivers.  Except as otherwise set
forth herein, any term of this Agreement may be amended, terminated or waived
only with the written consent of the Issuer and the Majority Holders.

 

[Signature Pages Follow]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed by its authorized officer and dated effective as of the Closing Date.

 

 

 

CLEAN ENERGY FUELS CORP.

 

 

 

 

 

 

 

By:

/s/ Andrew J. Littlefair

 

Name:

Andrew J. Littlefair

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

GE ENERGY FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

/s/ Tyson Yates

 

Name:

Tyson Yates

 

Title:

Managing Director

 

SIGNATURE PAGE TO

WARRANT AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

Form of Warrant

 

[see attached]

 

WARRANT AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit B

Form of Registration Rights Agreement

 

[see attached]

 

WARRANT AGREEMENT

--------------------------------------------------------------------------------


 

Exhibit A to

Warrant Agreement

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND
MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR OTHERWISE ASSIGNED IN VIOLATION OF SUCH
ACT AND LAWS OR THE PROVISIONS OF THIS WARRANT.

 

FORM OF WARRANT

 

TO PURCHASE SHARES OF CLEAN ENERGY FUELS CORP.

 

THIS CERTIFIES THAT, pursuant to the Warrant Agreement dated November [    ],
2012 (the “Warrant Agreement”) by and between GE Energy Financial Services, Inc.
(the “Holder”) and Clean Energy Fuels Corp. (the “Issuer”), the Holder, or its
successor or permitted assign, is entitled, at any time during the Exercise
Period (as defined herein), to purchase from the Issuer, an aggregate of up to
5,000,000 shares of Common Stock, par value $0.0001 per share, of the Issuer
(the “Shares”) (subject to adjustment and limitation as provided herein), in
whole or in part, at a purchase price of $0.01 per Share (the “Exercise Price”),
all on the terms and conditions and pursuant to the provisions hereinafter set
forth.  This Warrant is issued in consideration of the execution of the Credit
Agreement.

 

1.                                  DEFINITIONS.  All capitalized terms defined
in the Warrant Agreement and not otherwise defined herein shall have the
meanings ascribed to such terms in the Warrant Agreement.

 

2.                                  EXERCISE OF WARRANT.

 

2.1                               General.  At any time and from time to time
after the Closing Date and until 5:00 p.m., New York time, on the tenth (10th)
anniversary of the Closing Date or such earlier date as provided in Section 4.2
below (the “Exercise Period”), the Holder may exercise this Warrant, on any
Business Day, for all or any part of such number of Shares, at the stated
Exercise Price, equal to the sum of:

 

(a)                                 10% of the aggregate number of Shares
purchasable hereunder as an upfront commitment fee, plus (b) or (c)

 

(b)

 

(i)                                     after the first Tranche A Loan (as
defined in the Credit Agreement) is made, 25% of the aggregate number of Shares
purchasable hereunder,

 

(ii)                                  after the first Tranche B Loan (as defined
in the Credit Agreement) is made, 25% of the aggregate number of Shares
purchasable hereunder,

 

(iii)                               after Tranche A Loans in aggregate principal
amount of at least $15,000,000 have been made, 20% of the aggregate number of
Shares purchasable hereunder, and

 

A-1

--------------------------------------------------------------------------------


 

(iv)                              after Tranche B Loans in aggregate principal
amount of at least $15,000,000 have been made, 20% of the aggregate number of
Shares purchasable hereunder, or (in the alternative)

 

(c)                                  if no Borrowings (as defined in the Credit
Agreement) are made prior to December 31, 2014, 10% of the aggregate number of
Shares purchasable hereunder.

 

Upon the occurrence of any of the events described in the foregoing clauses
(b) and (c), the Issuer shall deliver written notice thereof to Holder.

 

2.2                               Cash Exercise. The Holder may exercise this
Warrant, in whole or in part and at any time and from time to time during the
Exercise Period, by delivering to the Issuer at the Issuer’s principal offices
at the address set forth in the Warrant Agreement: (i) a written notice of the
Holder’s election to exercise this Warrant specifying the number of Shares to be
purchased, (ii) payment of the Warrant Price and (iii) this Warrant.  “Warrant
Price” shall mean an amount equal to (i) the number of Shares being purchased
upon any exercise of the Warrant pursuant to this Section 2, multiplied by
(ii) the Exercise Price as adjusted pursuant to the terms of the Warrant as of
the date of such exercise. Such notice shall be substantially in the form of the
subscription form appearing at the end of this Warrant as Annex A, duly executed
by the Holder or its agent or attorney.  Upon receipt thereof, the Issuer shall,
as promptly as practicable, and in any event within five (5) Business Days
thereafter, execute or cause to be executed and deliver or cause to be delivered
to the Holder a certificate or certificates reflecting the Holder’s ownership of
the aggregate number of Shares issuable upon such exercise, together with cash
in lieu of any fraction of a Share, as hereinafter provided in Section 2.5.  The
Share certificate or certificates so delivered shall be in such denomination or
denominations as the Holder shall request in the notice and shall be registered
in the name of the Holder or, subject to any restrictions on Transfer, such
other name as shall be designated in the notice.  This Warrant shall be deemed
to have been exercised and such Warrant Shares shall be deemed to have been
issued, and the Holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such Shares for all
purposes, as of the date of delivery of the Warrant Shares by the Issuer.  If
this Warrant has been exercised in part, the Issuer shall, at the time of
delivery of the certificate or certificates representing Warrant Shares, deliver
to the Holder a new Warrant evidencing the rights of the Holder to purchase the
unpurchased Shares called for by this Warrant, which new Warrant shall in all
other respects be identical with this Warrant, or, at the request of the Holder,
appropriate notation may be made on this Warrant and the same returned to the
Holder.  Payment of the Warrant Price and all taxes required to be paid by the
Holder, if any, pursuant to Section 2.4, shall be paid by the Holder prior to
delivery of the Warrant Shares by the Issuer and shall be made at the option of
the Holder by certified or official bank check or by wire transfer of
immediately available funds.

 

2.3                               Cashless Exercise.

 

(a)                                 In lieu of the payment of the Warrant Price,
the Holder shall have the right (but not the obligation), to require the Issuer
to convert this Warrant, in whole or in part, into Shares as provided for in
this Section 2.3 (the “Conversion Right”).  Upon exercise of the Conversion
Right, the Issuer shall deliver to the Holder (without payment by the Holder of
any of the

 

A-2

--------------------------------------------------------------------------------


 

Warrant Price) that number of Warrant Shares (the “Conversion Shares”) equal to
the quotient obtained by dividing (x) the value of this Warrant (or portion
thereof as to which the Conversion Right is being exercised if the Conversion
Right is being exercised in part) at the time the Conversion Right is exercised
(determined by subtracting the aggregate Warrant Price of the Warrant Shares as
to which the Conversion Right is being exercised in effect immediately prior to
the exercise of the Conversion Right from the aggregate Current Market Price of
the Warrant Shares as to which the Conversion Right is being exercised
immediately prior to the exercise of the Conversion Right) by (y) the Current
Market Price of one (1) Warrant Share immediately prior to the exercise of the
Conversion Right.

 

(b)                                 The Conversion Rights provided under this
Section 2.3 may be exercised in whole or in part and at any time and from time
to time during the Exercise Period.  In order to exercise the Conversion Right,
the Holder shall surrender to the Issuer, at its offices, this Warrant, and the
Notice of Conversion in the form attached hereto as Annex B duly executed.  The
presentation and surrender shall be deemed a waiver of the Holder’s obligation
to pay all or any portion of the aggregate purchase price payable for the
Warrant Shares as to which such Conversion Right is being exercised.  This
Warrant (or so much thereof as shall have been surrendered for conversion) shall
be deemed to have been converted immediately prior to the close of business on
the day of surrender of such Warrant for conversion in accordance with the
foregoing provisions.  If this Warrant has been exercised in part, the Issuer
shall, at the time of delivery of the acknowledgement reflecting the ownership
of the Warrant Shares, deliver to the Holder a new Warrant evidencing the rights
of the Holder to purchase the unpurchased Shares called for by this Warrant,
which new Warrant shall in all other respects be identical with this Warrant,
or, at the request of the Holder, appropriate notation may be made on this
Warrant and the same returned to the Holder.

 

2.4                               Payment of Taxes.  When the Warrant Price is
paid to the Issuer, all such Warrant Shares shall be validly issued, fully paid
and nonassessable and without any preemptive rights.  The Issuer shall pay all
expenses in connection with, and all taxes and other governmental charges that
may be imposed with respect to, the issue or delivery thereof, unless such tax
or charge is imposed by law upon the Holder, in which case, the Holder shall pay
such taxes or charges.  The Issuer shall not be required to pay any tax or other
charge imposed in connection with any Transfer involved in the issue or delivery
of any certificate for Shares issuable upon exercise of this Warrant in any name
other than that of the Holder, and in such case, the Issuer shall not be
required to register such Shares in any name other than the Holder until such
tax or other charge has been paid or it has been established to the reasonable
satisfaction of the Issuer that no such tax or other charge is due.

 

2.5                               Fractional Shares.  The Issuer shall not be
required to issue a fractional Share upon the exercise of this Warrant.  As to
any fraction of a Share which the Holder would otherwise be entitled to purchase
upon such exercise, the Issuer shall pay a cash adjustment in respect of such
final fraction (calculated on an aggregate basis for all Warrants exercised) in
an amount equal to the same fraction of the Current Market Price per Share of a
Warrant Share on the date of exercise.

 

A-3

--------------------------------------------------------------------------------


 

2.6                               Limitation on Conversion.  Notwithstanding
anything herein to the contrary, the Issuer shall not be obligated to affect any
conversion of all or any portion of this Warrant, and the Holder shall not have
the right to convert all or any portion of this Warrant, to the extent that,
after giving effect to an attempted conversion, the Holder (together with its
Affiliates and its permitted assignees and any other Person whose beneficial
ownership of Shares would be aggregated with the Holder and its permitted
assignees for purposes of Section 13(d) of the Exchange Act and the applicable
rules and regulations of the Securities and Exchange Commission, including any
“group” of which Holder and its permitted assignees is a member) would have
acquired a number of Shares as a result of one or more conversions or otherwise
in excess of 19.99% of the number of Shares outstanding immediately prior to the
Closing Date.  The Holder and each permitted assignee shall supply all
information necessary to ensure compliance with this Section 2.6, and the Issuer
shall be entitled to rely on representations made to it by the Holder and its
permitted assignees regarding the ownership limitation set forth in this
Section 2.6.

 

3.                                  TRANSFER, DIVISION AND COMBINATION.

 

3.1                               Transfer.  Subject to compliance with all
applicable securities laws, this Warrant may be Transferred to an Affiliate of
the Holder at any time and from time to time, in whole or, in the case of a
partial Transfer, in a Transfer of not less than 1,000,000 Shares subject to
this Warrant. Such Transfer shall be registered on the books of the Issuer to be
maintained for such purpose, upon surrender of this Warrant at the principal
office of the Issuer at the address set forth in the Warrant Agreement, together
with a written assignment of this Warrant duly executed by the Holder or its
agent or attorney.  Upon such surrender, the Issuer shall execute and deliver a
new Warrant or Warrants in the name of the transferee or transferees and in the
denomination specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled.  Such Warrant, if properly
assigned in compliance with any restrictions on Transfer and properly registered
on the books of the Issuer, may be exercised by a new Holder for the purchase of
Shares without having a new Warrant issued.

 

3.2                               Maintenance of Books.  The Issuer agrees to
maintain, at its aforesaid office or agency, a ledger recording the Holder(s) of
this Warrant and any subsequent Transfer of this Warrant in compliance with
Section 3.1.

 

4.                                  ADJUSTMENTS.  The number of Shares for which
this Warrant is exercisable shall be subject to adjustment from time to time as
set forth in this Section 4.  The Issuer shall give the Holder notice of any
event described below, which requires an adjustment pursuant to this Section 4
at the time of such event.

 

4.1                               Distributions, Subdivisions and Combinations. 
If, at any time, the Issuer:

 

(a)                                 takes a record of holders of its Shares for
the purpose of entitling them to receive a distribution payable in, or other
distribution of, Additional Shares,

 

(b)                                 subdivides its outstanding Shares into a
larger number of Shares, or

 

A-4

--------------------------------------------------------------------------------


 

(c)                                  combines its outstanding Shares into a
smaller number of Shares,

 

then the number of Shares for which this Warrant is exercisable immediately
after the occurrence of any such event shall be adjusted to equal the number of
Shares that a record holder of the same number of Shares for which this Warrant
is exercisable immediately prior to the occurrence of such event would own or be
entitled to receive after the happening of such event. If the Issuer subdivides
its outstanding Shares into a larger number of Shares, the Exercise Price shall
be proportionately decreased.  If the Issuer combines its outstanding Shares
into a lesser number of Shares, the Exercise Price shall be proportionately
increased.

 

4.2                               Reorganization, Consolidation, Merger and
Other Changes. In case of any capital reorganization or change in the Common
Stock (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 4.1), or a spinoff, consolidation or merger of the
Issuer with or into another entity, or the sale of all or substantially all of
its assets to another entity shall be effected in such a way that holders of
Common Stock shall be entitled to receive stock, securities or assets with
respect to or in exchange for Common Stock, then, as a condition of such
reorganization, change, spinoff, consolidation, merger or sale (each a
“Change”), lawful provision shall be made, and duly executed documents
evidencing the same from the Issuer or its successor shall be delivered to the
Holder, so that the Holder shall have the right at any time prior to the
Expiration Date to purchase, at a total price equal to that payable upon the
exercise of this Warrant, the kind and amount of shares of stock and other
securities and property receivable in connection with such Change by a holder of
the same number of Shares as were purchasable by the Holder immediately prior to
such Change.  In any such case appropriate provisions shall be made with respect
to the rights and interest of the Holder so that the provisions hereof shall
thereafter be applicable with respect to any shares of stock or other securities
and property deliverable upon exercise hereof, and appropriate adjustments shall
be made to the purchase price per share payable hereunder, provided the
aggregate purchase price shall remain the same; provided, however, that
notwithstanding the foregoing, if as a result of such Change, holders of the
Issuer’s Common Stock shall receive consideration other than solely in shares of
stock or other securities in exchange for their Common Stock, the Issuer may, at
its option, fulfill its obligations hereunder by causing a notice to be mailed
to Holder at least 10 days prior to the record date for the Change, which notice
shall (i) describe the nature of the proposed Change and any material terms
applicable thereto, (ii) indicate the record date applicable to the Change and
(iii) set forth the first and last date on which the Holder may exercise this
Warrant.  The Holder shall have the opportunity to exercise this Warrant in full
before the applicable record date for the Change, and thereby receive
consideration with respect to any such Change, on the same basis as other
previously outstanding shares of Common Stock of the Issuer. If the notice
specified above is provided to the Holder in accordance with this Section 4.2,
this Warrant to the extent not exercised before the consummation of the Change
shall be cancelled and become null and void on the effective date of the Change.

 

4.3                               Adjustment upon Dilutive Issuance.

 

(a)                                 If the Issuer at any time, and from time to
time, during the Exercise Period issues or sells any Shares, other than Exempted
Securities, for a price per share less than a price equal to eighty percent
(80%) of the Market Price on the day of such issue or sale (the foregoing a

 

A-5

--------------------------------------------------------------------------------


 

“Dilutive Issuance”), then immediately after such Dilutive Issuance the number
of Shares then purchasable hereunder shall be increased by an amount determined
in accordance with the following formula:

 

S2 = [((A — B) * 0.93 * C) * (S1 ÷ D)] ÷ A

 

For purposes of the foregoing formula, the following definitions shall apply:

 

“S2” means the number of additional Shares purchasable hereunder immediately
after the Dilutive Issuance;

 

“S1” means the number of Shares purchasable hereunder immediately prior to the
Dilutive Issuance;

 

“A” means the Market Price on the day of the Dilutive Issuance;

 

“B” means the per share price for which Shares were issued in the Dilutive
Issuance;

 

“C” means the number of Shares issued pursuant to the Dilutive Issuance; and

 

“D” means the number of Shares deemed outstanding on a fully diluted basis
immediately prior to the Dilutive Issuance (treating for this purpose as
outstanding all Shares issuable upon exercise of Options outstanding immediately
prior to such Dilutive Issuance or upon conversion or exchange of Convertible
Securities outstanding (assuming exercise of any outstanding Options therefor)
immediately prior to such Dilutive Issuance).

 

(b)                                 Notwithstanding any other provision of this
Warrant, (i) no adjustment in the number of Shares purchasable hereunder shall
be made pursuant to this Section 4.3 if the Market Price on the date of the
Dilutive Issuance is greater than or equal to the Market Price on the Closing
Date, and (ii) no adjustment shall be made in respect of any Shares issued under
this Warrant prior to the date of the Dilutive Issuance.

 

(c)                                  For purposes of this Section 4.3, the
following terms shall have the following meanings:

 

(i)                                     “Exempted Securities” means (1) Shares
issued to (or issuable upon exercise of Options issued to) employees or
directors of, or consultants or advisors to, the Issuer or any of its
subsidiaries pursuant to a plan, agreement or arrangement approved by the Board
of Directors of the Issuer; (2) Shares issued upon the exercise or exchange of
or conversion of any Options or Convertible Securities outstanding on the
Closing Date and (3) Shares issued pursuant to (or issuable upon the exercise or
exchange or conversion of any Options or Convertible Securities issued pursuant
to) mergers, consolidations, acquisitions or any other transactions with Persons
with whom the Issuer has business relationships, provided such issuances are for
other than primarily equity financing purposes.

 

A-6

--------------------------------------------------------------------------------


 

(ii)                                  “Market Price” shall mean, in respect of
any Shares on any date herein specified, the last reported closing price on the
Trading Market on which the Shares are listed.

 

4.4                               Timing of Issuance of Additional Shares Upon
Adjustments.  In any case in which the provisions of this Section 4 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Issuer, after such record date and before the occurrence
of such event, may defer until the occurrence of such event issuing to the
Holder the Additional Shares or other property issuable or deliverable upon
exercise by reason of the adjustment required by such event over and above the
Shares issuable or deliverable upon such exercise before giving effect to such
adjustment; provided, however, that the Issuer shall, upon request of the
Holder, deliver to the Holder a due bill or other appropriate instrument
evidencing the Holder’s right to receive such Additional Shares or other
property upon the occurrence of the event requiring such adjustment.

 

4.5                               When Adjustment Not Required.  If the Issuer
takes a record of holders of its Shares for the purpose of entitling them to
receive a distribution or subscription or purchase rights and, thereafter and
before the distribution to holders thereof, legally abandons its plan to pay or
deliver such distribution, subscription or purchase rights, then thereafter no
adjustment shall be required by reason of the taking of such record and any such
adjustment previously made in respect thereof shall be rescinded and annulled.

 

4.6                               Notice of Adjustments.  Whenever the number of
Shares for which this Warrant is exercisable, or whenever the price at which
such Shares may be purchased upon exercise of the Warrants, is adjusted pursuant
to this Section 4, the Issuer shall prepare a certificate to be executed by its
chief financial officer, if any, or its principal financial officer(s) in case
there is no chief financial officer, setting forth, in reasonable detail, the
event requiring the adjustment and the method by which such adjustment was
calculated, specifying the number of Shares for which this Warrant is
exercisable and describing the number and kind of any other Shares or Other
Property for which this Warrant is exercisable, and any change in the purchase
price or prices thereof, after giving effect to such adjustment or change.  The
Issuer shall promptly cause a signed copy of such certificate to be delivered to
the Holder.  The Issuer shall keep at its office or agency copies of all such
certificates and cause the same to be available for inspection at said office
during normal business hours by the Holder.

 

5.                                  NO IMPAIRMENT.  The Issuer shall not by any
action, including, without limitation, through any amendment to its articles of
incorporation, through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but shall at all times in good faith assist in carrying out all such
actions as may be reasonably necessary or appropriate to protect the rights of
the Holder against impairment.  Without limiting the generality of the
foregoing, the Issuer shall (a) take all such action as may be reasonably
necessary or appropriate in order that the Issuer may validly and legally issue
fully-paid and nonassessable Shares upon the exercise of this Warrant, and
(b) use its reasonable best efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof as may be necessary to enable the Issuer to perform its obligations
under this Warrant.

 

A-7

--------------------------------------------------------------------------------


 

6.                                  RESERVATION AND AUTHORIZATION OF SHARES. 
From and after the Closing Date, the Issuer shall at all times reserve and keep
available for issue upon the exercise of Warrants such number of its authorized
but unissued Shares as shall be sufficient to permit the exercise in full of all
outstanding Warrants.  All Shares, when issued upon exercise of this Warrant and
payment therefor in accordance with the terms of this Warrant, shall be duly and
validly issued and fully paid and nonassessable, and not subject to preemptive
rights.

 

7.                                  TAKING OF RECORD; SHARES AND WARRANT
TRANSFER BOOKS.  In the case of all distributions by the Issuer to holders of
its Shares with respect to which any provision of Section 4 refers to the taking
of a record of such holders, the Issuer shall in each such case take such a
record as of the close of business on a Business Day.  The Issuer shall not at
any time, except upon dissolution, liquidation or winding up of the Issuer,
close its transfer books so as to result in preventing or delaying the exercise
or transfer of any Warrant.

 

8.                                  RESTRICTIVE LEGEND.  This Warrant and any
Warrant issued upon transfer or partial exercise of this Warrant shall be
imprinted with the following legend, in addition to any legend required under
applicable state securities laws:

 

“THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND
MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR OTHERWISE ASSIGNED IN VIOLATION OF SUCH
ACT AND LAWS OR THE PROVISIONS OF THIS WARRANT AND THE WARRANT AGREEMENT.”

 

Each Share certificate representing Warrant Shares shall bear the following
legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD, PLEDGED,
TRANSFERRED OR OTHERWISE ASSIGNED IN VIOLATION OF SUCH ACT AND LAWS OR THE
PROVISIONS OF THIS WARRANT AND THE WARRANT AGREEMENT.”

 

Upon request of the holder of a Share certificate, the Issuer shall issue to
that holder a new certificate free of the foregoing legend, if, with such
request, such holder provides the Issuer with an opinion of counsel (including
in-house counsel) reasonably acceptable to the Issuer to the effect that the
securities evidenced by such certificate may be sold without restriction under
Rule 144 (or any other rule permitting resales of securities without
restriction) promulgated under the Securities Act.

 

A-8

--------------------------------------------------------------------------------


 

9.                                  SUPPLYING INFORMATION.  The Issuer shall
cooperate with each Holder of a Warrant and each holder of Warrant Shares in
supplying such information as may be reasonably necessary for such holder to
complete and file any information reporting forms presently or hereafter
required by the SEC as a condition to the availability of an exemption from the
Securities Act for the sale or transfer of any Warrant or Warrant Shares.

 

10.                           LOSS OR MUTILATION.  Upon receipt by the Issuer of
evidence reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Warrant (which evidence shall be, in the case
of an institutional investor, notice from such institutional investor of such
ownership and such loss, theft, destruction or mutilation), and

 

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the Holder of such Warrant has a minimum
net worth of at least $100,000,000, such Holder’s own unsecured agreement of
indemnity shall be deemed to be satisfactory), or

 

(b) in the case of mutilation, upon surrender and cancellation thereof,

 

the Issuer at its own expense shall execute and deliver, in lieu thereof, a new
Warrant, dated the date of the original Warrant.

 

11.                           OFFICE OF THE ISSUER.  As long as any Warrant
remains outstanding, the Issuer shall maintain an office or agency (which may be
the principal executive offices of the Issuer) where the Warrants may be
presented for exercise, registration of transfer, division or combination as
provided in this Warrant.

 

12.                           LIMITATION OF LIABILITY. No provision hereof, in
the absence of affirmative action by holder to purchase Shares, and no
enumeration of the rights or privileges of holder contained herein, shall give
rise to any liability of holder for the purchase price of any Share or as a
holder of Shares of the Issuer, whether such liability is asserted by the Issuer
or by creditors of Company.

 

13.                           MISCELLANEOUS.

 

13.1                        Nonwaiver and Expenses.  If either party fails to
comply with any provision of this Warrant, it shall pay to the other party such
amounts as shall be sufficient to cover any costs and expenses including, but
not limited to, reasonable attorneys’ fees, including those of appellate
proceedings, incurred by the other party in enforcing any of its rights, powers,
or remedies hereunder.  No course of dealing or any delay or failure to exercise
any right hereunder on the part of a party shall operate as a waiver of such
right or otherwise prejudice its rights, powers, or remedies.

 

13.2                        Non-Survival.  The parties hereby agree that all the
provisions of this Warrant shall terminate and be of no further force or effect
on the exercise in full of this Warrant.

 

13.3                        Miscellaneous Provisions in Warrant Agreement.  The
provisions set forth in Section 6 of the Warrant Agreement shall apply to this
Warrant, mutatis mutandis, and are hereby incorporated by reference herein.

 

A-9

--------------------------------------------------------------------------------


 

[Signature page follows.]

 

A-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Warrant to be duly
executed by its authorized officer and dated effective as of the Closing Date.

 

 

 

CLEAN ENERGY FUELS CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GE ENERGY FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-11

--------------------------------------------------------------------------------


 

ANNEX A
SUBSCRIPTION FORM

 

(To be executed only upon exercise of the attached Warrant)

 

The undersigned registered Holder of this Warrant irrevocably exercises this
Warrant for purchase of                          Shares of Clean Energy Fuels
Corp., Delaware corporation, [and herewith makes payment therefore][pursuant to
the cashless exercise provisions set forth in Section 2.3 of the Warrant, with
the calculation for such cashless exercise attached to this Subscription Form],
all at the price and on the terms and conditions specified in this Warrant and
requests that certificates for the Shares hereby purchased (and any securities
or property issuable upon such exercise) to be issued in the name of the
undersigned and delivered to the undersigned as follows:

 

Name

 

Address

 

 

 

 

 

 

 

 

 

 

If the certificates representing the Shares being purchased pursuant hereto are
to be registered in a name or names other than the name of the holder of this
Warrant, all transfer taxes payable upon such transfer shall be paid by the
undersigned at the time of delivering the notice of exercise and such request.

 

Solely with respect to the Warrant Shares being purchased pursuant to this
Subscription Form, the representations and warranties of the Holder contained in
Section 15.1 of the Warrant are repeated at and as of the time of delivery
hereof and are true and correct in all material respects at and as of the time
of delivery hereof, except to the extent such representations and warranties are
expressly limited to an earlier date or the Issuer has expressly consented in
writing to the contrary.

 

The undersigned acknowledges that each certificate for Warrant Shares issued
upon exercise of the Warrant shall bear a legend to the effect that such Warrant
Shares may not be transferred except upon compliance with the provisions of the
Securities Act and applicable state securities laws, and each certificate for
Warrant Shares transferred shall bear such a legend unless, in the opinion of
counsel for the Issuer, such legend is not required.

 

If the number of Shares shall not be all the Warrant Shares purchasable under
this Warrant, a new Warrant of like tenor is to be issued in the name of and
delivered to the undersigned for the remaining balance of the Shares purchasable
thereunder.

 

 

 

 

 

(Name of Registered Owner)

 

(Street Address)

 

 

 

 

 

 

 

 

 

(Signature of Registered Owner)

 

(City)

(State)

(Zip Code)

 

A-12

--------------------------------------------------------------------------------


 

NOTICE:                                            The signature on this
subscription must correspond with the names as written upon the face of the
attached Warrant in every particular, without alteration or enlargement or any
change whatsoever.

 

A-13

--------------------------------------------------------------------------------


 

ANNEX B
NOTICE OF CONVERSION

 

(To be executed only upon conversion of the attached Warrant)

 

The undersigned registered owner irrevocably elects to surrender this Warrant
for the number of Shares as shall be issuable pursuant to the cashless exercise
provisions of Section 2.3 of the Warrant, in respect of            Shares
underlying this Warrant, and requests that                        execute or
cause to be executed a certificate or certificates reflecting the undersigned’s
ownership of the aggregate number of Shares issuable upon such exercise,
together with cash in lieu of any fraction of a Share (and any securities or
other property issuable upon such exercise) and deliver or cause to be delivered
to the undersigned such certificate or certificates the undersigned as follows:

 

Name

 

Address

 

 

 

 

 

 

 

 

 

 

The undersigned acknowledges that each certificate for Warrant Shares issued
upon exercise of this Warrant shall bear a legend to the effect that such
Warrant Shares may not be transferred except upon compliance with the provisions
of the Securities Act and applicable state securities laws, and each certificate
for Warrant Shares transferred shall also bear such a legend unless, in the
opinion of counsel for the Issuer, such a legend is not required.

 

Solely with respect to the Warrant Shares being received pursuant to this Notice
of Conversion, the representations and warranties of the Holder contained in
Section 15.1 of the Warrant are repeated at and as of the time of delivery
hereof and are true and correct in all material respects at and as of the time
of delivery hereof, except to the extent such representations and warranties are
expressly limited to an earlier date or the Issuer has expressly consented in
writing to the contrary.

 

If the number of Shares shall not be all the Warrant Shares issuable under this
Warrant, a new Warrant of like tenor is to be issued in the name of and
delivered to the undersigned for the remaining balance of the Shares issuable
thereunder.

 

 

 

 

 

(Name of Registered Owner)

 

(Street Address)

 

 

 

 

 

 

 

 

 

(Signature of Registered Owner)

 

(City)

(State)

(Zip Code)

 

NOTICE:                    The signature on this subscription must correspond
with the names as written upon the face of the within Warrant in every
particular, without alteration or enlargement or any change whatsoever.

 

A-14

--------------------------------------------------------------------------------


 

Exhibit B to

Warrant Agreement

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
November [    ], 2012, is entered into by and between Clean Energy Fuels Corp.,
a Delaware corporation (the “Issuer”) and GE Energy Financial Services, Inc., a
Delaware corporation (the “Holder”).

 

RECITALS

 

WHEREAS, the Issuer and the Holder have entered into a Warrant Agreement dated
as of November [    ], 2012 (the “Warrant Agreement”);

 

WHEREAS, the Warrant Agreement provides for the issuance of a warrant (the
“Warrant”) to purchase shares of the Issuer’s Common Stock (“Warrant Shares”) on
the terms and subject to the conditions set forth therein;

 

WHEREAS, in order to induce the Holder to enter into the Credit Agreement and
the Warrant Agreement, the Issuer has agreed to provide certain rights to the
Holder as set forth in this Agreement; and

 

WHEREAS, this Agreement is being executed and delivered in connection with the
closing under the Warrant Agreement.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.             REGISTRATION RIGHTS.

 

(a)           Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Warrant Agreement.  As used in this
Agreement, the following terms shall have the following meanings:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Base Price” means $[                      ].(1)

 

“Business Day” means any day that is not a Saturday, Sunday or other day when
commercial banks are required or permitted by law to be closed in New York, New
York.

 

“Common Stock” means the shares of common stock of the Issuer, par value
$0.0001.

 

“Effective Date” means the date the Registration Statement has been declared
effective by the SEC.

 

--------------------------------------------------------------------------------

(1)  The closing price of the Common Sock the date before the Closing.

 

--------------------------------------------------------------------------------


 

“Effectiveness Deadline” means the date that is (i) thirty (30) days after the
Filing Deadline if the Registration Statement is not subject to review by the
SEC, or (ii) ninety (90) days after the Filing Deadline if the Registration
Statement is subject to review by the SEC.

 

“Filing Deadline” means the date that is the earlier of (i) forty five (45) days
following the date that the SEC has confirmed in writing to the Issuer that it
has completed its current review of the Issuer’s filings with the SEC, which
review is ongoing as of the date of this Agreement, and (ii) ninety (90) days
following the date of this Agreement.

 

“Liquidated Damages Amount” means an amount equal to 0.25% of the product of the
Base Price times the number of Restricted Warrant Shares (as defined in Section
1(d)(i)) then held by the Holder per 30-day period for the first sixty (60)
days, with such payment amount increasing by an additional 0.25% of the product
of the Base Price times the number of Restricted Warrant Shares then held by the
Holder per 30-day period for each subsequent sixty (60) days, up to a maximum of
1.00% of the product of the Base Price times the number of Restricted Warrant
Shares then held by the Holder per 30-day period; provided, however, that
notwithstanding anything herein to the contrary, in no event shall the Issuer be
liable for an aggregate Liquidated Damages Amount of more than four percent (4%)
per annum of the product of the Base Price times the number of Restricted
Warrant Shares then held by Holder or its assignees.  The Liquidated Damages
Amount for any period of less than 30-days shall be prorated by multiplying the
Liquidated Damages Amount to be paid in a full 30-day period by a fraction, the
numerator of which is the number of days for which such liquidated damages are
owed, and the denominator of which is 30.  The Base Price is subject to
appropriate adjustments for any subdivision or combination of Common Stock after
the date thereof.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the 1933 Act and the declaration or ordering of effectiveness of
such Registration Statement(s) by the SEC.

 

“Registrable Securities” means the Warrant Shares and any shares of capital
stock issued or issuable with respect to the Warrant Shares by reason of or in
connection with any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise, issued to or held by the Holder.

 

“Registration Statement” means a shelf registration statement, registration
statements or Form S-3 of the Issuer filed under the 1933 Act covering the
Registrable Securities.

 

“Rule 144” means Rule 144 promulgated under the 1933 Act or any successor
rule or other similar rule or regulation of the SEC that may at any time permit
the Holder to sell securities of the Issuer to the public without registration.

 

B-2

--------------------------------------------------------------------------------


 

“Rule 415” means Rule 415 promulgated under the 1933 Act, as such rule may be
amended or interpreted from time to time, or any similar rule or regulation
hereunder adopted by the SEC.

 

“SEC” means the United States Securities and Exchange Commission.

 

(b)           Mandatory Registration.

 

(i)            The Issuer shall prepare and, no later than the Filing Deadline,
file with the SEC, a Registration Statement on Form S-3 covering the resale of
Warrant Shares.  If Form S-3 is unavailable for such a registration, the Issuer
shall use such other form as is available for such a registration (the
Registration Statement filed pursuant to this Section 1(b)(i), the “Resale
Registration Statement”).

 

(ii)           The Issuer shall use its commercially reasonable efforts to have
such Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Effectiveness Deadline, and shall
use its commercially reasonable efforts to keep such Registration Statement
continuously effective under the 1933 Act until the earlier of the date when all
Registrable Securities covered by such Registration Statement (A) have been
sold, thereunder or pursuant to Rule 144, or (B) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 and without the requirement for
the Issuer to be in compliance with the current public information requirement
under Rule 144, as determined by counsel to the Issuer pursuant to a written
opinion letter to such effect, addressed and acceptable to the Issuer’s transfer
agent and the Holder (the “Effectiveness Period”).

 

(iii)          Notwithstanding the registration obligation set forth in
Section 1(b), if the SEC informs the Issuer that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Issuer
agrees to promptly inform the Holder and use its commercially reasonable efforts
to file amendments to the Registration Statement as required by the SEC,
covering the maximum number of Registrable Securities permitted to be registered
by the SEC, on Form S-3 or such other form available to register for resale the
Registrable Securities as a secondary offering; provided, however, that prior to
filing such amendment, the Issuer shall be obligated to use diligent efforts to
advocate with the SEC for the registration of all of the Registrable Securities
in accordance with any interpretive guidance provided by the SEC, including
without limitation, Compliance and Disclosure Interpretation 612.09.

 

(c)           Piggyback Registration.

 

(i)            If (but without any obligation to do so), at any time during the
Effectiveness Period, a Registration Statement is not effective with respect to
all of the Registrable Securities and the Issuer proposes to register (including
for this purpose a registration effected by the Issuer for stockholders other
than the Holder) any of its capital stock or other securities under the 1933 Act
in connection with a fully underwritten firm commitment public offering of such
securities (other than a registration

 

B-3

--------------------------------------------------------------------------------


 

on any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities), the Issuer shall, at such time, give the Holder written
notice of such registration (a “Piggyback Registration”) in accordance with
Section 2(f).  Upon the written request of the Holder given within five
(5) Business Days after delivery of such notice by the Issuer, the Issuer shall,
subject to the provisions of Section 1(c)(iii), use all commercially reasonable
efforts to cause to be registered under the 1933 Act all of the Registrable
Securities that the Holder requests to be registered.

 

(ii)           The Issuer shall have the right to terminate or withdraw any
registration initiated by it under this Section 1(c) prior to the effectiveness
of such registration whether or not the Holder has elected to include securities
in such registration.  The expenses of such withdrawn registration shall be
borne by the Issuer in accordance with Section 1(j) hereof.

 

(iii)          The Issuer shall not be required under this Section 1(c) to
include any of the Holder’s Registrable Securities in such underwriting unless
the Holder accepts the terms of the underwriting as reasonably agreed upon
between the Issuer and the underwriters selected by the Issuer (or by other
Persons entitled to select the underwriters) and enters into an underwriting
agreement in customary form with such underwriters, and then only in such
quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Issuer.  If the total amount of
securities, including Registrable Securities, requested to be included in such
offering exceeds the amount of securities that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Issuer shall be required to include in the offering only that number of
Registrable Securities that the underwriters determine in their sole discretion
will not jeopardize the success of the offering.  Any reduction in the number of
Registrable Securities will be made pro rata (based on the number of Warrant
Shares then held by the Holder) with the other securities to be registered on
behalf of third parties in such offering.

 

(d)           Effect of Failure to File and Obtain Effectiveness of Registration
Statement.

 

(i)            If a Registration Statement covering all of the Registrable
Securities required to be covered thereby (or such lesser amount as provided in
Section 1(b)(iii)) and required to be filed by the Issuer pursuant to Section
1(b) of this Agreement has not been declared effective by the SEC on or before
the Effectiveness Deadline (an “Effectiveness Failure”), then each Holder will
be entitled to a payment, as liquidated damages and not a penalty, of the
Liquidated Damages Amount but only with respect to the number of Warrant Shares
then held by the Holder and not included in an effective Registration Statement
and not able to be resold pursuant to Rule 144 in the manner set forth in
Section 1(b)(ii)(B) (“Restricted Warrant Shares”), for a period beginning on the
Effectiveness Deadline and lasting until such time as such a Registration
Statement is declared effective.

 

B-4

--------------------------------------------------------------------------------


 

(ii)           The aggregate Liquidated Damages Amount payable to each Holder
shall be paid to each Holder in immediately available funds within 10 Business
Days after the end of each applicable 30-day period.  Any payments pursuant to
this Section 2(b) shall constitute the Holder’s exclusive remedy for such
events; provided, however, if the Issuer certifies that it is unable to pay
aggregate Liquidated Damages Amount in cash or immediately available funds
because such payment would result in a breach under any of the Issuer’s credit
facilities or other indebtedness filed as exhibits to the Issuer’s reports
filed under the Securities Act or the Exchange Act, then the Issuer may pay the
aggregate Liquidated Damages Amount in kind in the form of the issuance of
additional shares of Common Stock.  Upon any issuance of shares of Common Stock
as liquidated damages, the Issuer shall promptly prepare and file an amendment
to the Resale Registration Statement prior to its effectiveness to include such
shares of Common Stock issued as liquidated damages as additional Registrable
Securities.  If shares of Common Stock are issued as liquidated damages after
the Resale Registration Statement has been declared effective, the Issuer shall
have no obligation to prepare and file a post-effective amendment to the Resale
Registration Statement to include such shares nor shall the Issuer be obligated
in any way to file a new registration statement for such shares; however if the
Issuer is a well-known seasoned issuer (as defined in the rules and regulations
of the SEC) (“WKSI”), the Issuer shall be obligated to provide the Holder notice
and offer to include such shares in any Piggyback Registration.  All shares of
Common Stock issued as Liquidated Damages Amounts shall be considered in the
calculation of any subsequent Liquidated Damages Amounts.  The determination of
the number of shares of Common Stock to be issued as the aggregate Liquidated
Damages Amount shall be equal to the aggregate Liquidated Damages Amount divided
by the average of the closing sale price per share for the Common Stock (or if
the Common Stock is not listed or traded on a national securities exchange, the
average of the last reported bid and ask prices per share) for each of the 10
consecutive trading days ending on the trading day immediately preceding such
date of determination.

 

(e)           Request for Registration and/or Underwriting.

 

(i)            If, at any time during the Effectiveness Period, a Registration
Statement is not effective with respect to all of the Registrable Securities,
the Issuer shall, at the request of the Holder, participate in an underwritten
offering of Registrable Securities by the Holder under a Registration Statement
effected pursuant to Section 1(b) hereof, and shall file any supplements and
amendments to such Registration Statement as may be required by applicable law
or rules of the SEC.  If, at any time after the Effectiveness Period, a
Registration Statement is not effective with respect to all of the Registrable
Securities, and the Issuer receives a written request from the Holder that the
Issuer effect a registration on Form S-3 with respect to an underwritten
offering of Registrable Securities, the Issuer shall use commercially reasonable
efforts to file a Registration Statement covering the Registrable Securities as
soon as reasonably practicable after receipt of the request.  For purposes of
this Agreement, a “Demand” shall refer to the Holder’s request, pursuant to this
Section 1(e), for the Issuer to (1) participate in an underwritten offering of
Registrable Securities or (2) effect a registration on Form S-3 with respect to
an underwritten offering of Registrable Securities.  In any

 

B-5

--------------------------------------------------------------------------------


 

underwritten offering under this Section 1(e), the investment banker or bankers
and manager or managers that will administer the offering will be selected by,
and the underwriting arrangements with respect thereto (including the size of
the offering) will be approved by the requesting Holder; provided, however, that
such investment bankers and managers and underwriting arrangements must be
reasonably satisfactory to the Issuer.  The Issuer shall not be required to
participate in any underwritten offering contemplated hereby unless each
participating Holder (A) agrees to sell its Registrable Securities to be
included in the underwritten offering in accordance with any approved
underwriting arrangements and (B) completes and executes all reasonable
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up letters and other documents required under the terms of such approved
underwriting arrangements.  Each participating Holder shall be responsible for
any underwriting discounts and commissions and fees and expenses of its own
counsel.  The Issuer shall pay all expenses customarily borne by issuers in an
underwritten offering, including, but not limited to, filing fees, the fees and
disbursements of its counsel and independent public accountants and any printing
expenses incurred in connection with such underwritten offering.

 

(ii)           The Issuer shall not be required to participate in or effect any
Demand pursuant to this Section 1(e):

 

(A)          after the Issuer has participated in or effected two (2) Demands
(the Holder shall be deemed to have forfeited its right to a Demand if (1) the
Holder withdraws its request that the Issuer effect a registration on Form S-3
with respect to an underwritten offering of Registrable Securities and does not,
within thirty (30) days of any such withdrawal, pay all of the Issuer’s expenses
in connection with such registration or (2) an underwritten offering that is the
subject of a Demand is terminated subsequent to the marketing thereof);

 

(B)          if the Issuer has participated in or effected a Demand within the
preceding twelve (12) months;

 

(C)          during the period starting with the date sixty (60) days prior to
the Issuer’s good faith estimate of the date of the filing of, and ending on a
date one hundred eighty (180) days following the effective date of, an
Issuer-initiated registration subject to Section 1(c), provided that the Issuer
is actively employing in good faith all reasonable efforts to cause such
registration statement to become effective; or

 

(D)          if the Issuer shall furnish to the requesting Holder(s) a
certificate signed by the Issuer’s Chief Executive Officer or Chairman of the
Board stating that in the good faith judgment of the Board of Directors of the
Issuer (the “Board”), it would be seriously detrimental to the Issuer and its
stockholders for the Issuer to participate in or effect a Demand at such time,
in which event the Issuer shall have the right to defer such Demand for a period
of not more than one hundred twenty (120) days after receipt of the request of
the Holder.

 

B-6

--------------------------------------------------------------------------------


 

(f)            Related Obligations.  Whenever required under this Section 1 to
effect the registration of any Registrable Securities, except as otherwise
expressly provided herein, the Issuer shall:

 

(i)            prepare and file with the SEC a Registration Statement with
respect to such Registrable Securities and use all commercially reasonable
efforts to cause such Registration Statement to become and remain effective;

 

(ii)           prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
1933 Act with respect to the disposition of all securities covered by such
Registration Statement;

 

(iii)          furnish to the Holder such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
1933 Act, and such other documents as it may reasonably request in order to
facilitate the disposition of Registrable Securities owned by it;

 

(iv)          if required by applicable law, use all commercially reasonable
efforts to register and qualify the securities covered by such Registration
Statement under such other securities or “blue sky” laws of such jurisdictions
as shall be reasonably requested by the Holder, provided that the Issuer shall
not be required in connection therewith or as a condition thereto to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions;

 

(v)           with a view to making available to the Holder the benefits of
Rule 144:

 

(A)          make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(B)          file with the SEC in a timely manner all reports and other
documents required of the Issuer under the 1933 Act and the 1934 Act so long as
the Issuer remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

 

(C)          furnish or otherwise make available, as applicable, to the Holder
so long as the Holder owns Registrable Securities, promptly upon request, (1) a
written statement by the Issuer, if true, that it has complied with the
reporting requirements of Rule 144, the 1933 Act and the 1934 Act, (2) a copy of
the most recent annual or quarterly report of the Issuer and such other reports
and documents so filed by the Issuer and (3) such other information as may be
reasonably requested to permit the Holder to sell such securities without
registration pursuant to Rule 144;

 

B-7

--------------------------------------------------------------------------------


 

(D)          in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering; and

 

(E)           notify the holder of Registrable Securities covered by such
Registration Statement at any time when a prospectus relating thereto is
required to be delivered under the 1933 Act of the happening of any event as a
result of which the prospectus included in such Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing.

 

Notwithstanding the provisions of this Section 1, the Issuer shall be entitled
to postpone or suspend the filing, effectiveness or use of, or trading under,
any Registration Statement during any period when (i) the SEC or the national
securities exchange upon which shares of Common Stock are then listed requests
that the Issuer amend or supplement the Registration Statement or the prospectus
included therein or requests additional information relating thereto, (ii) the
SEC or the national securities exchange upon which shares of Common Stock are
then listed issues a stop order or similar order suspending the effectiveness or
restricting the use of the Registration Statement or initiates proceedings to
issue a stop order or similar order, (iii) the Board in good faith determines
that the Registration Statement, the prospectus included therein, any amendment
or supplement thereto or any document incorporated or deemed to be incorporated
therein contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in light of the circumstances then existing; provided,
however, that the Issuer uses commercially reasonable efforts to prepare and
file with the SEC such amendments and supplements to the such Registration
Statement or amendment as shall be reasonably necessary to cure such untrue
statement or omission, or (iv) the Issuer’s management or the Board in good
faith determines that the failure to so postpone or suspend would require
disclosure of material nonpublic information that, if disclosed at such time,
would be materially harmful to the interests of the Issuer and its stockholders;
provided, further, that such postponement or suspension (A) shall not exceed a
period of forty-five (45) days and (B) shall be exercised by the Issuer not more
than twice in any twelve (12) month period (for a maximum of ninety (90) days
within any such twelve (12) month period) (each, an “Allowable Grace Period”).

 

(g)           Information from the Holder.  It shall be a condition precedent to
the obligations of the Issuer to take any action pursuant to this Section 1 with
respect to the Registrable Securities of the Holder that the Holder shall
furnish to the Issuer such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably required to effect the registration of such Registrable
Securities.

 

(h)           Indemnification.  If any Registrable Securities are included in a
Registration Statement under this Agreement:

 

B-8

--------------------------------------------------------------------------------


 

(i)            To the fullest extent permitted by law, the Issuer will, and
hereby does, indemnify, hold harmless and defend the Holder, the directors,
officers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls the Holder within the meaning of the 1933 Act or
the 1934 Act (each, a “Holder Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (A) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered, or the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (B) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Issuer files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in the light of the circumstances under which the statements therein
were made, not misleading, or (C) any violation or alleged violation by the
Issuer of the 1933 Act, the 1934 Act, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (A) through (C) being, collectively, “Violations”).  Subject to Section
1(h)(iii), the Issuer shall reimburse the Holder Indemnified Persons, promptly
as such expenses are incurred and are due and payable, for any legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim.  Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 1(h)(i):
(A) shall not apply to a Claim by a Holder Indemnified Person arising out of or
based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Issuer by such Holder Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto, and (B) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Issuer, which consent shall not be
unreasonably withheld or delayed.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Holder
Indemnified Person.

 

(ii)           In connection with any Registration Statement in which Holder is
participating, the Holder agrees to indemnify, hold harmless and defend, to the
same extent and in the same manner as is set forth in Section 1(h)(i), the
Issuer, each of its directors, officers, employees and agents and each Person,
if any, who controls the Issuer within the meaning of the 1933 Act or the 1934
Act (each, an “Issuer Indemnified Person”), against any Claim or Indemnified
Damages to which any of them may become

 

B-9

--------------------------------------------------------------------------------


 

subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or are based upon any Violation, in each case
to the extent, and only to the extent, that such Violation occurs in reliance
upon and in conformity with written information furnished to the Issuer by the
Holder expressly for use in connection with such Registration Statement; and,
subject to Section 1(h)(iii), the Holder will reimburse any legal or other
expenses reasonably incurred by an Issuer Indemnified Person in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 1(h)(ii) and the agreement with respect to
contribution contained in Section 1(i) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Holder, which consent shall not be unreasonably withheld or
delayed; provided, further, however, that the Holder shall be liable under this
Section 1(h)(ii) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to the Holder as a result of the sale of Registrable
Securities pursuant to such Registration Statement.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Issuer Indemnified Person.

 

(iii)          Promptly after receipt by a Holder Indemnified Person or an
Issuer Indemnified Person (each, an “Indemnified Person”) under this
Section 1(h) of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person shall, if a Claim in respect thereof is to be made against
any indemnifying party under this Section 1(h), deliver to the indemnifying
party a written notice of the commencement thereof, and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel mutually satisfactory to
the indemnifying party and the Indemnified Person; provided, however, that an
Indemnified Person shall have the right to retain its own counsel with the fees
and expenses of not more than one counsel for such Indemnified Person to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the indemnifying party, the representation by such counsel of the Indemnified
Person and the indemnifying party would be inappropriate due to actual or
potential differing interests between such Indemnified Person and any other
party represented by such counsel in such proceeding.  In the case of a Holder
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Holder.  The Indemnified Person shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or Claim by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnified Person which relates to such action or Claim.  The indemnifying
party shall keep the Indemnified Person reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto. 
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnified Person, consent to entry of any judgment or enter into any
settlement or

 

B-10

--------------------------------------------------------------------------------


 

other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Person of a release from
all liability in respect to such Claim or litigation, and such settlement shall
not include any admission as to fault on the part of the Indemnified Person. 
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Person with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person under this Section 1(h), except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

 

(iv)          The indemnification required by this Section 1(h) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, promptly following when bills are received or Indemnified Damages
are incurred, and in each case submitted to the indemnifying party for payment
subject to and in accordance with this Section 1(h).

 

The indemnity agreements contained herein shall be in addition to (A) any cause
of action or similar right of the Indemnified Person against the indemnifying
party or others, and (B) any liabilities the indemnifying party may be subject
to pursuant to the law.

 

(i)            Contribution.  To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 1(h) to the fullest extent permitted by
law; provided, however, that: (i) no Person involved in the sale of Registrable
Securities who is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by the
Holder shall be limited in amount to the excess of the net amount of proceeds
received by the Holder from the sale of such Registrable Securities pursuant to
such Registration Statement over the amount of any damages that the Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

 

(j)            Expenses of Registration.  All expenses (other than
(i) underwriting discounts and commissions relating to the Registrable
Securities that are being sold by the Holder and (ii) fees of any counsel for
the Holder) that are incurred in connection with registrations, filings or
qualifications pursuant to Sections 1(b) and 1(c), including (without
limitation) all registration, filing and qualification fees, printers’ and
accounting fees, fees and disbursements of counsel for the Issuer, shall be
borne by the Issuer.

 

B-11

--------------------------------------------------------------------------------


 

2.             MISCELLANEOUS.

 

(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the Delaware Court
of Chancery, or, if no such state court has proper jurisdiction, the United
States District Court for the District of Delaware, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)           Entire Agreement; Amendments.  This Agreement, the Warrant
Agreement and the other Warrant Documents supersede all other prior oral or
written agreements between the Holder, the Issuer, their affiliates and Persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement, the Warrant Agreement, the other Warrant Documents and the
instruments referenced herein and therein contain the entire understanding of
the parties with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither the Issuer nor the Holder
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Issuer and the Holder.  No provision hereof
may be waived other than by an instrument in writing signed by the party against
whom enforcement is sought.

 

B-12

--------------------------------------------------------------------------------


 

(f)            Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

 

if to the Issuer:

 

Clean Energy Fuels Corp.
3020 Old Ranch Parkway
Suite 400
Seal Beach, California 90740
Telephone: (562) 493-7239
Facsimile: (562) 493-4956
Attention: J. Nathan Jensen

 

with a copy (for informational purposes only) to:

 

Morrison & Foerster LLP
12531 High Bluff Drive
Suite 100
San Diego, California 92130
Telephone: (858) 720-5198
Facsimile: (858) 523-2810
Attention: Steven G. Rowles

 

if to the Holder:

 

GE Energy Financial Services, Inc.
333 Clay Street, Suite 4550
Houston, Texas 77002
Telephone: (713) 951-2339
Facsimile: (713) 951-2319
Attention: Brandy Copley

 

with a copy (for informational purposes only) to:

 

Vinson & Elkins LLP
666 Fifth Avenue, 26th Floor
New York, New York 10103
Telephone: (212) 237-0132
Facsimile: (917) 849-5350
Attention: Robert Seber

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to

 

B-13

--------------------------------------------------------------------------------


 

the effectiveness of such change.  Written confirmation of receipt (A) given by
the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)           Successors and Assigns.  No party may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
parties, except that the Holder may assign its rights hereunder in connection
with any transfer of the Warrant Shares.  This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns.

 

(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

[Signature page follows.]

 

B-14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer and the Holder have caused this Registration
Rights Agreement to be duly executed as of the date first written above.

 

 

COMPANY:

 

 

 

CLEAN ENERGY FUELS CORP.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

HOLDER:

 

 

 

GE ENERGY FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 

B-15

--------------------------------------------------------------------------------